Citation Nr: 1142212	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating greater than 50 percent for adjustment disorder with mixed anxiety, depressed mood, and headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1971 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied a claim for a rating greater than 30 percent.  

In a November 2005 rating decision the RO increased the rating for the Veteran's service-connected adjustment disorder with mixed anxiety, depressed mood, and headaches from 30 percent to 50 percent effective March 30, 2004; the date of the Veteran's claim for an increased rating.  

In March 2011 the Board referred the issue of "unemployability" back to the RO for adjudication, and remanded the issues currently on appeal for further development, including acquisition of VA and private medical records, and provision to the Veteran of a VA examination.  In compliance with the Board's March 2011 remand VA and private medical records have been attained, and the Veteran was accorded a VA examination in June 201l.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the issue that is the subject of this appeal includes "headaches;" however, review of the claims file reveals that a separate claim, for a separate rating, for recurrent headaches was denied in a September 2009 rating decision, and was not appealed.  The Board accordingly does not have jurisdiction over the issue of a separate rating for headaches. 

The Board further notes that in the recent June 2011 VA examination the examiner remarked that there was total occupational and social impairment due to mental disorder signs and symptoms, and this is sufficient to raise an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In a recent case, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however.  This appeal to the Board does not arise from an original claim, but, rather, from a claim for an increase.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim, and, instead REFERS that claim to the RO for appropriate action. 


FINDINGS OF FACT

1.  Prior to April 7, 2009, the Veteran's adjustment disorder with mixed anxiety and depressed mood was productive of mild to moderate occupational and social impairment with reduced reliability and productivity.  

2.  Factually ascertainable evidence dating from April 7, 2009, reflects worsening symptomatology productive of occupational and social impairment with deficiencies in most areas, including work, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent prior to April 7, 2009, for adjustment disorder with mixed anxiety, depressed mood and headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2011).

2.  The criteria for a disability rating of 70 percent, but no higher, for adjustment disorder with mixed anxiety, depressed mood and headaches, beginning April 7, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's functioning.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in July 2004.  The Veteran was notified of the type of evidence needed to substantiate the claim for a higher rating for his service-connected psychiatric disorder; namely, evidence to show that the disability had worsened.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  In addition, a letter informing the Veteran of how VA determines disability ratings and effective dates was sent in March 2011.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre- adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except the effective date of the claim and for the degree of disability assignable).

Although the 2011 letter was issued after the rating decision, the matter was readjudicated after the notice was dispatched and a Supplemental Statements of the Case was issued in August 2011, so VA's duty to notify is satisfied.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA and private treatment records have been obtained.  The Veteran was also sent by VA for a psychiatric evaluation by a private physician in February 2008; and accorded a psychiatric examination by a VA examiner in June 2011.  Both examinations were predicated on a full reading of the medical records in the Veteran's claims file.  In addition, the physicians considered all of the pertinent evidence of record (including the Veteran's complaints during the examinations) and provided explanations for the opinions stated.  Both reports also include the medical information necessary to apply the appropriate rating criteria.  The Board accordingly finds the evidence to be adequate for resolution of the claim for an increased rating for the Veteran's psychiatric disorder.  Therefore, the Board may proceed to consider the merits of the claim for an increased rating.

Facts

In a rating decision dated in April 1998, the RO granted service connection for adjustment disorder with mixed anxiety, depressed mood, and headaches and assigned an initial rating of 10 percent effective February 19, 1997.  The Veteran appealed the assigned rating.

In a decision dated in March 2000 the Board granted an initial disability rating of 30 percent.

In a claim dated March 30, 2004, the Veteran filed for an increased rating for his service-connected adjustment disorder with mixed anxiety, depressed mood, and headaches.

Private treatment records dating from 2003 chronicle complaints of depressed mood, and describe the Veteran as suffering from chronic depression, anxiety, and insomnia.  GAF in March 2004 was 60; and GAF in April 2004 was 65.  Treatment regime consisted of psychotropic medications.  

In a rating decision dated in September 2004 the RO denied the claim for an increased rating, and the Veteran appealed.  

In a letter dated in September 2004 the Veteran's wife stated that the Veteran was nervous and depressed.

In a letter dated in September 2004 a private physician advised that the Veteran was under psychiatric care for chronic anxiety and somatic preoccupation.  He noted that the Veteran's mood was anxious and depressed, and that his speech was tangential and circumstantial.  He added that the Veteran would "constantly wander into irrelevancies," and was on psychotropic medications.

In a November 2005 rating decision the RO increased the rating for the Veteran's service-connected adjustment disorder with mixed anxiety, depressed mood, and headaches from 30 percent to 50 percent effective March 30, 2004; the date of the Veteran's claim for an increased rating.  The Veteran continues to press for a higher rating.  

In a letter dated in July 2006 a private physician reported that the Veteran was complaining of headaches, and of "panic attacks every night."  He described the Veteran's mood as anxious and depressed, and said that the Veteran was on psychotropic medications.

In February 2008 the RO sent the Veteran for a psychiatric examination by a private physician.  During the examination the Veteran complained of difficulty sleeping, and endorsed symptoms identified by the physician as depression and anxiety.  Mental status examination found orientation within normal limits.  Appearance, hygiene, and behavior were appropriate; and communication, speech, and concentration were within normal limits.  There was no suspiciousness or delusional thinking, and no obsessional rituals.  Thought processes were appropriate, and judgment was not impaired.  Abstract thinking and memory were within normal limits.  Diagnosis was adjustment disorder with mixed anxiety, depressed mood, and headaches.  GAF was 55.  According to the physician, the Veteran occasionally had some difficulty with his activities of daily living because of his difficulty sleeping, but was able to establish and maintain effective work, school, and social relationships.  She added that the Veteran's psychiatric symptoms were mild to moderate and cause occupational and social impairment with decrease in work efficiency and occupational tasks during periods of significant stress.  She also remarked that the Veteran had no difficulty understanding commands, and posed no threat of persistent danger or injury to himself or others.

In a letter dated in June 2008 the Veteran's wife reported that the Veteran was becoming increasingly difficult to live with.  She added that he was depressed and having mood swings, and was easily agitated and quick to anger.

In December 2008 the Veteran underwent a mental health assessment at VA.  During the consult he complained of difficulty with sleep and anxiety, and said that he saw things at night when the lights were out, that were not there when the lights were turned on.  He also complained of panic attacks, and expressed passive thoughts of suicide.  Mental status examination found him to be alert, attentive, cooperative and reasonable.  Speech was of normal rate and rhythm, and language was intact.  Mood was anxious and depressed.  Thought processes and content were normal and coherent.  Insight was limited and memory was impaired, but judgment was good.  GAF was 55.

In a letter dated in February 2009 the Veteran said that he was experiencing a great deal of anxiety with panic attacks.  

In April 2009 the Veteran underwent another mental health assessment at VA.  During the consult he complained of chronic depression, anxiety, and nocturnal panic attacks.  He described himself as a worrier, and complained of an increase in his panic attacks.  According to the examiner, the Veteran did not appear to have agoraphobia.  Mental status examination found him to be alert, attentive, cooperative, reasonable, but lethargic.  Speech was slow, and affect was flat and congruent with mood.  Diagnosis was mixed anxiety/depression; anxiety disorder: panic.  GAF was 45.

A VA treatment record dated in May 2009 documents the Veteran as reporting that his anxiety had been getting worse recently due to his medical problems.  He complained of having 4 to 5 panic attacks per week; each lasting from 30 minutes to an hour.  Mental status examination found him to be calm and cooperative.  Speech was slow, and mood and affect were anxious.  

In a statement dated in May 2009 the Veteran averred that he was having continuous panic attacks "more than 4 to 5 times a week."

In June 2009 the Veteran's wife wrote that the Veteran was depressed and was having trouble sleeping and concentrating.  She also stated that the Veteran was having more panic attacks, was "very emotionally unstable," and was having mood swings.  She added that he had become very aggressive with his family.

VA treatment records dated in December 2009 show a GAF of 55.

Private treatment records dating from April 2011 reflect diagnoses of depression, major, severe recurrence; panic disorder with agoraphobia; explosive disorder, intermittent; dysthymia; organic mood disorder; anxiety disorder; organic anxiety syndrome; and persistent insomnia.  [The Board notes that the Veteran waived review, by the agency of original jurisdiction, of this evidence].

In June 2011 the Veteran was accorded a VA examination.  During the examination he complained of increased frequency of nocturnal anxiety; problems falling asleep and early morning awakening; and increased tearfulness (without provocation) of prolonged duration.  He also admitted to increased irritability, and feelings of helplessness and hopelessness.  Psychiatric examination found the Veteran to be clean, casually dressed, and cooperative; but mood was depressed, psychomotor activity was fatigued, and the Veteran was tearful about half of the time during the interview.  Speech was unremarkable and the Veteran was fully oriented.  Thought processes were also unremarkable, but the examiner noted that there was some preoccupation with one or two topics.  Insight and judgment were intact, and there was no delusions or hallucinations.  Impulse control was fair.  According to the examiner, multiple classic depressive symptoms were present and had worsened, including nocturnal anxiety.  Axis I diagnosis was major depression, recurrent, in exacerbation with anxious features.  GAF was 57.  The examiner surmised that the Veteran was "classically severely depressed."  He added that the Veteran had a longstanding depressive illness with associated anxiety that had followed a chronic course with progressively worse exacerbations in spite of what would normally be considered adequate treatment.  He then averred that "based on a comparison of the [Veteran's] current symptoms of severe depression and anxiety and resultant social and work disabilities to his previous lesser level of symptoms and functional and social impairment, it is clearly more likely than not that his service connected condition has worsened since his last C&P examination in 2008."  He also indicated that there was total occupational and social impairment due to mental disorder signs and symptoms.

The Veteran's service-connected adjustment disorder with mixed anxiety, depressed mood, and headaches has been rated as 50 percent disabling throughout the appeal period.

Rating Principles

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the provisions of 38 C.F.R. § 3.400(o)(2), the effective date of a an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, date of receipt of the claim.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See DSM-IV.  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  

GAF scores between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  

GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 31 to 40 range indicates impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

Under the provisions of Diagnostic Code 9440, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A rating of 50 percent is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A rating of 70 percent is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.   Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The evidence considered in determining the level of impairment from a psychiatric disorder is not restricted to the criteria under the General Rating Formula for Mental Disorder.  Instead, VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.

Analysis

The evidence shows that the Veteran has symptomatology that is associated with the diagnosis of adjustment disorder with mixed anxiety, depressed mood, and headaches, under DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating mental disorders), but not covered in the rating criteria.  All of the Veteran's symptoms are considered in this analysis.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the overall effect of the symptoms that determines the rating.

VA and private mental health records document fairly consistent symptoms reflective of mild to moderate symptomatology, and that are consistent with a 50 rating, prior to April 2009.  For example, while the evidence reflects a history of depression, anxiety with panic attacks, impaired sleep, and irritability, thought processes were normal, coherent, and tangential, with no unusual thought content.  Indeed, the 2008 examiner explicitly stated that the Veteran's symptoms as mild to moderate; and this surmisal is corroborated by GAF scores, which ranged between 55 to 65.  See DSM-IV.  Accordingly, when interpreted in light of the whole recorded history and reconciling the various reports into a consistent picture, including evidence of occupational and social impairment, the Board finds that the evidence prior to April 2009 portrays a consistent pattern of occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships independently.  The criteria for a rating greater than 50 percent are consequently not met before April 7, 2009.  

There is, however, evidence of worsening symptomatology productive of severe occupational and social impairment.  Despite a continuous treatment regimen, VA and private treatment records dating from April 2009 advise of severe depression, anxiety, sleep disturbance, and frequent panic attacks, resulting in deficiencies in most areas, such as work, judgment, thinking, and mood.  In fact, GAF score in April 2009 was 45, and letters from the Veteran and his wife also inform of worsening in the psychiatric symptoms.  Moreover, private treatment records dating from April 2011 show that the Veteran's symptomatology now includes agoraphobia, and the June 2011 VA examiner avers that the Veteran's symptoms of severe depression and anxiety, with resultant social and work disabilities, have "clearly worsened" since his 2008 examination.  Therefore, and according the Veteran every reasonable doubt, the Board finds that the criteria for a disability rating of 70 percent are met beginning April 7, 2009; the earliest date that an increase in disability is factually ascertainable.  38 C.F.R. §§ 4.3, 4.7.  See also Hart, 21 Vet. App. 505 (providing that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary).  

However, while there is severe occupational and social impairment, the Veteran has not exhibited gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives or own name at any time during the appeal period.  In fact, the Board notes that while decidedly depressed, the Veteran has been fully oriented throughout the appeal period, and his thought processes have been intact.  Indeed, according to the June 2011 VA examiner, the Veteran has been functioning at a GAF of 57 over the past 2 years, and is capable of managing his financial affairs.  Though not dispositive in the matter, this further belies a finding of total impairment under the rating schedule.  The Board accordingly finds that the preponderance of the evidence is against a rating of 100 percent at any time during the appeal period.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already contemplated by the General Rating Formula for Mental Disorders or by DSM-IV.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 








(The Order follows on the next page.).




ORDER

A disability rating for adjustment disorder with mixed anxiety, depressed mood, and headaches greater than 50 percent prior to April 7, 2009, is denied.

A disability rating of 70 percent beginning April 7, 2009, for adjustment disorder with mixed anxiety, depressed mood, and headaches, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


